Citation Nr: 1548515	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for service connection for depression/anxiety, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and determined that the claim for service connection for depression and anxiety was not reopened.

The Veteran has submitted several lay statements and has enclosed a waiver of RO consideration.  The Board has accepted these documents for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The issues of entitlement to service connection for PTSD and for depression/anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1. A February 2006 rating decision that denied service connection for an acquired psychiatric disorder was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for depression/anxiety is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for depression and anxiety was denied in a February 2006 rating decision.  

The Board observes that in a March 2006 statement, the Veteran expressed disagreement with the February 2006 rating decision, which denied entitlement      to service connection for multiple issues.  Subsequently in March 2006, the RO advised the Veteran that her notice of disagreement was invalid as she did not specify the issue with which she was disagreeing.  She was advised to identify the specific issues with which she disagreed, and was informed that if she did not file   a notice of disagreement indicating the specific issues with which she disagreed within one year of the rating decision, her appeal would not be continued.  The Veteran did not respond within one year of the rating decision.  As her March 2006 statement was not a valid notice of disagreement, and she did not file a valid notice of disagreement within one year of the February 2006 rating decision nor submit relevant evidence within one year of that decision, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 19.26, 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the February 2006 rating decision consisted of the Veteran's service treatment records, private treatment records, and statements from the Veteran alleging that depression and anxiety were the aftermath of her hysterectomy.  The claim was denied because there was no evidence showing the claimed condition was incurred in or aggravated by service or evidence of a link between the current condition and service. 

The evidence received since that time includes statements from the Veteran  alleging that she was harassed/threatened in service by female and male soldiers, and that she suffered a miscarriage in service.  A February 2014 statement from the Veteran's sister indicated that the Veteran has changed since leaving service, and has complained of difficulties sleeping and of experiencing recurring nightmares of an in-service traumatic event. 

Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for anxiety and depression is reopened.  


ORDER

The claim for service connection for anxiety and depression is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  However, as the AOJ has not addressed the Veteran's claim for service connection for anxiety and depression on the merits, remand of that claim is required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board finds that additional development is also necessary for the PTSD claim.

VA treatment records reflect that the Veteran was diagnosed with an adjustment disorder or a major depressive disorder superimposed on dysthymia or a depressive personality disorder in December 2010.  Interestingly, at that time the Veteran specifically denied any history of physical or sexual abuse, and the treatment note indicated she was screened for sexual trauma and "has no history or memory of any sexual trauma as a civilian or during military service."  A PTSD screen at that time was negative, with the Veteran denying nightmares and avoidance and denying being constantly on guard, watchful, or easily startled.  

While there is some question as to reliability of the information being reported, the Board finds that the low threshold of the McLendon standard has been met in this instance, and the Veteran should be afforded a VA mental disorders examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA mental health treatment records dated since December 2013.

2. Schedule the Veteran for a VA PTSD examination.  The claims file must be reviewed by the examiner      in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination  of the Veteran, the examiner should identify all psychiatric disorders found.  If PTSD is diagnosed, the examiner should indicate the stressor upon which the diagnosis is based.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the examiner should opine as to whether      it is at least as likely as not (50 percent probability or greater) that the disability arose during service or        is otherwise related to any incident of service.  In rendering this opinion the examiner should address the March 1976 Report of Medical History at separation wherein the Veteran denied psychiatric symptoms, her initial reports in 2006 that her depression/anxiety was due to her hysterectomy, her denial of experiencing any sexual or other trauma in the December 2010 VA outpatient report, and subsequent reports during treatment of various in-service assault/harassment stressors.  The examiner must explain the reasoning for the opinions provided.

3. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


